DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on June 18, 2019 and August 31, 2020 have been considered by the Examiner.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-4 is:
Regarding claims 1-5, the prior art does not teach or fairly suggest in combination with the other claimed limitations a grommet comprising:, wherein the inner protector includes a protector body accommodated in the protector accommodating chamber of the grommet body, and the protector body includes a rib on an outer surface of the protector body, the rib projecting toward an inner surface of the protector accommodating chamber of the grommet body and extending along a direction toward a lower side from an upper side with the grommet installed in a vehicle body.
This limitation is found in claims 1-4, and is neither disclosed nor taught by the prior art of record, alone or in combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kotani et al (US 10,864,864), Ogawa et al (US 10,569,725), Dzurilla (US 6,995,317), Furuta et al (US 8,925,147), Urashima et al (US 10,322,686), Bardella et al (US 7,615,713) and Yoshimura et al (US 9,481,329) disclose a grommet and wire harness.

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

February 8, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848